[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON OBJECTION TO FACT FINDER'S REPORT
Defendant's objection to Fact Finder's Report, seeking a modification of fact finder's conclusions of law with respect to the second and third count of counterclaim is overruled, the conclusion of fact having been properly reached (CPB § 23-57), no subordinate finding found to be "clearly erroneous" (CPB § 60-5), and no errors in law found (CPB § 60-5). More specifically, defendant's claim that the fact finder erred in "imposing a requirement of intent," and in finding that no deceptive or fraudulent acts were committed by the plaintiff so that there was no clear violation of 15 U.S.C. § 1692e and f was without merit. Based on the defendant's testimony with respect to any damage or prejudice suffered by her, the fact finder was justified in not awarding any damages to the defendant under count three of her counterclaim.
The finding by the fact finder that there was no fraud or deception supported by the record, justifies the denial of damages under defendant's CUPTA count under the "Cigarette Rule", especially in the absence of any allegation that this was part of a regular practice on the part of the plaintiff
___________________ Wagner JTR CT Page 14514